 288 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 OS Transport LLC a
nd HCA Management, Inc. 
and
 Teamsters Local No. 350, International Brot
h-erhood of Teamsters, Change t
o Win
.  Cases 32
ŒCAŒ025100
, 32
ŒCAŒ025399, and 32
ŒCAŒ025490 March 
19, 2015
 DECISION AND ORDER 
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
 AND
 JOHNSON
 On August 31, 2012
, the Board issued a Decision and 
Order
 in this proceeding
, which is reported at 358
 NLRB
 1048.  Thereafter, the 
General Counsel 
filed a
n applic
a-tion for enf
orcement 
in the United States Court o
f Ap-peals for the Ninth Circuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 20
14, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of appeals vacated the Board
™s Decision and Order and 
reman
ded this case for further proceedings consistent 
with the Supreme Court
™s decision
.   The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Ca
nning,
 supra, we have considered 
de novo
 the 
judge
™s decision and the record in light of the exceptions
, cross
-exceptions,
 and briefs.  We have also considered 
the now
-vacated Decision and Order, and we agree with 
the rationale set forth therein.  Accordingly, 
we affirm 
the judge™s rulings, findings,
1 and conclusions and adopt 
 1 Contrary to our colleague, we agree with the judge that the R
e-spondent unlawfully reduced the work assignments of Ceferino Urias 
Velasquez.
  In doing so, we observe that the Respondent unlawfully 
threatened to redu
ce employees
™ work assignments in retaliation for 
their Sec. 7 activity (in which 
Urias 
Velasquez engaged)
 of signing and 
presenting a group letter of protest to the Respondent™s owner in early 
May 2010.  Further, the Respondent
 clearly
 made good on 
that t
hreat 
with respect to 
the 
three other employees:
  Efrain Gutierrez Najera, 
Primitivo Guzman, and Jose Urias.
  With respect to Urias Velasquez, 
comparing the months before and after the employees™ protected activ
i-ty,
 the evidence shows that 
he lost nearly 2
5 percent of his Saturday 
work assignments.
  For example, Urias Velasquez received 13 Saturday 
assignments over the 8 months immediately preceding the letter, but 
only 10 such assignments over the succeeding 8 months.  He received 
two Saturday assignments 
in each of the 4 months prior to the letter but 
received two or more Saturday assignments in only one of the subs
e-quent 8 months. 
 This 
loss is consistent with the Respondent
™s retali
a-tion 
against the other employees 
and is unexplained by legitimate bus
i-ne
ss considerations.
  Our colleague 
states that
 Urias 
Velasquez
™ test
i-mony 
is internally inconsistent.  It is true that Urias Velasquez testified 
(Tr. 345) 
that there was no chan
ge in his work 
in May 2010.
  His
 test
i-mony
, however, suggests that he may not ha
ve understood the question 
to encompass the months following May; only a few questions later, 
the 
judge
™s recommended Order to the extent and 
for the 
reasons stated in the Decision and Order
 reported at 358 
NLRB 
1048, which is incorporated herein by reference.
2  The judge™s recommended Order, as further modified 
herein, is set forth in full below.
3  Urias V
elasquez testified 
(Tr. 346) 
that 
he began receiving fewer 
Sat-urday assignments 
and that they were instead 
given to 
less senior 
dri
v-
ers who 
were hired afte
r the 
presentation
 of 
the protest letter.  
Urias 
Velasquez
™ testimony 
as a whole
 is consistent with the judge
™s finding 
that 
more
 work opportunities were 
offered
 to newly hired and antiunion 
drivers at the expense of those drivers who 
had 
engaged in 
protected 
activity.
  We therefore 
affirm the judge™s finding, with respect to all 
four employees, 
that the evidence supports an inference of retaliatory 
motive and that the Respondent failed to rebut that inference.
  Member Johnson 
notes initially, in acco
rd with the rationale of the 
prior Board decision, that the record 
does not establish that the R
e-spondent consistently distributed Saturday work assignments equally 
among its employees 
or that drivers regularly worked an average of 2 
Saturdays a month 
prio
r to the 
protected concerted 
protest letter
 signed 
by 11 prounion employees on April 20, 2010, and presented to the 

Respondent in early May.  The Acting General Counsel therefore bore 
the burden to prove an adverse employment action
Ša reduction in 
work ass
ignments
Šfor each alleged discriminatee.  He agrees with his 
colleagues that the burden was met with respect to 
Efrain Gutierrez 
Najera, Primitivo Guzman, and Jose Urias
.  However, he would find 
that, as with alleged discriminatees
 Enedino Millan and Jose 
Ve-lasquez, the record does not sufficiently establish a reduction in 
Satu
r-day work 
assignments
 for Ceferino Urias Velasquez
.  His own testim
o-
ny on this matter was internally inconsistent and, as such, insufficient 
to prove actual loss.  Thus, the more rele
vant evidence is the document 
showing Saturday work assignments made to him in 2009 and 2010.  It 

is true that Urias Velasquez worked 2 Saturdays in each of the 4 
months preceding the protest letter and a total of 13 assignments in the 
preceding 8 months, 
and that he worked only 1 Saturday in May and 
June as well as a total of 10 assignments in the 8 months following the 
protest letter.  It is equally true, however, that Urias Velasquez did not 
work any Saturdays in 8 months of 2009, including June and July
, and 
that he only worked multiple Saturdays in 2 months of that year.  Fu
r-ther, after the protest letter Velasquez worked an unprecedented 4 Sa
t-urdays in July 2010, and thereafter he worked 1 Saturday in every 
month but September for the remainder of that
 year.  In other words, he 
worked 10 Saturdays in the 8 months following presentation of the 
protest letter, but worked only 8 Saturdays for the same period in 2009.   
In light of this inconsistent pattern of monthly Saturday assignments, 

Member Johnson fi
nds that the General Counsel has failed to meet his 
burden of showing that Urias Velasquez actually lost work.  Accordin
g-
ly, Member Johnson would dismiss the complaint allegation with r
e-spect to him.  
See 
Simmons Co.
, 314 NLRB 717, 725 (1994) (
ﬁThere is 
no
 evidence of any adverse action taken by the employer . . . and thus 
no prima facie case.
ﬂ).  For the sole reason of 
the absence of exce
p-
tions, Member Johnson 
also 
would uphold the special remedies i
m-posed by the judge. 
 2 The Decision and Order reported a
t 358 NLRB 
1048
 inadvertently 
stated that the employees
™ protest letter was presented in early May 
2009.  It was
 presented in early May 2010.
 3 We shall 
modify the judge
™s recommended Order 
in accordance 
our recent decision in 
Don Chavas, LLC d/b/a
 Tortillas 
Don Chavas
, 361 NLRB 
101
 (2014).
  We shall substitute a new notice to conform 
to 
the modified Order and in accordance 
with 
Durham School Services
, 360 NLRB 694
 (2014).
  362 NLRB No. 34
                                                                                                                                                                                               
OS TRANSPORT LLC
   289 ORDER
 The National Labor Relations Board order
s that the 
Respondent, OS Transport LLC and HCA Management, 
Inc., San Martin, California
, and Las Vegas, Nevada, a 
single employer, its officers, agents, successors, and a
s-
signs, shall 
 1.  
Cease and desist from 
 (a)  
Threatening to terminate employees bec
ause they 
engaged in activities 
on behalf of Teamsters Local Union 
No. 350, International Brotherhood of Teamsters, 
Change to Win (the Union), or other protected concerted 
activities, such as signing a letter compla
ining about 
working conditions.
 (b)  T
hre
atening to cl
ose its business because its
 em-ployees 
engaged in union and other protected concerted 
activities.
 (c)  
Promising or granting employee
s benefits, inclu
d-ing more lucr
ative route assignments, if they
 abandon 
their support for the Union
. (d) I
mply
ing that employees
™ support of the Union is 
futile by telling them that they are not employees and 
therefore cannot be represented by a 
union
. (e)  T
hreatening to reduce
 employees
™ work assig
n-ments and hours if they support
ed the Union or engage
d in 
other 
prote
cted concerted activities.
  (f)  Reducing employees™ 
work assignments and
 hours 
because
 they support
ed the Union or engage
d in 
other 
prote
cted concerted activities.
 (g)
  Discharg
ing employees because they support
ed the 
Union or engage
d in 
other 
protected concerted activities, 
such as signing a letter complaining about workin
g co
n-ditions.
 (h) 
 In any like or related manner 
interfering with, 
re-straining
, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  
Within 14 days from t
he date of this order, offer 
Jesus Garcia Marquez and Alberto Pizano
 full rein
stat
e-ment to their former jobs 
or, if those jobs no longer exi
st, 
to substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed.
 (b)
  Make Jesus Garcia Marquez and Alberto Pizano 
whole for any loss of earnings and other benefits suffered 
as a result o
f the discrimination against the
m, in the 
manner set forth in the remedy section of the judge
™s 
decision as amended in this decision.  
 (c)
  Within 14
 days from the date of this Order, r
e-move from its files any reference to the unlawful di
s-charge of Jesus 
Garcia Marquez and Alberto Pizano, and 
within 3 days thereafter, notify them in writing that this 
has been done and that the discharges will not be used 

against them in any way.
 (d) 
 Make Jesus Garcia Marquez, Alberto Pizano, M
i-guel Reynoso, Marcial Barron
 Salaza
r, Efrain Gutierrez 
Najera, 
Primitivo Guzman
, Jose Urias, and Ceferino 
Urias Velasquez
 whole for any loss of earnings and other 
benefits suffered as a result of the reduction in their work 
assignments and/or hours, in the manner set forth in the 
rem
edy section of the judge
™s decision
, and restore 
the 
work assignments and hours of those employees.   
 (e) Compensate
 Jesus Garcia Marquez, Alberto P
i-zano, Miguel Reynoso, Marcial Barron Salaza
r, Efrain 

Gutierrez Najera, 
Primitivo Guzman
, Jose Urias, and 
Ceferino Urias Velasquez
 for the adverse tax cons
e-quences, if any, of receiving lump
-sum backpay awards, 
and file a report with the Social Security Administration 

allocating the backpay awards to the appropriate calendar 
quarters for each employee.
 (f) 
 Pre
serve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, p
ersonnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to analyze the amount of backpay due under 
the terms of this Order.
 (g) 
 Within 14 days after service by the Region, p
ost at 
its San Martin, California, facility copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 32, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted
 by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 

including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its members by such means.  

Reasonable steps shall be taken by the Respondent to 

ensure that the notices are not altered, 
defaced, or co
v-ered by any other material.  The notice shall be posted in 
English and Spanish.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respondent shall duplicate and mail, at its own 
expense, a 
copy of the notice to all current employees 
4 If this Order is enforced by a judgment of a United States court of 
appeals
, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                              290 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 and former employees employed by the Respondent at 
any time since April 30, 2010.
 (h)  Within 14 days after service by the Region, hold a 
meeting or meetings during working time, scheduled to 

ensure the widest po
ssible attendance, at which the a
t-tached notice is to be read to the employees by the R
e-spondent™s owner, Hilda C. Andrade or, at the Respon
d-ent™s option, by a Board agent in Andrade™s presence, 

with translation available for Spanish
-speaking emplo
y-ees.
 (i)  Supply the Union, on its request, with the names 
and addresses of unit employees, updated every 6 
months, for a period of 1 year or until a certification after 
a fair election. 
 (j) 
 Within 21 days after service by the Region, file 
with the Regional Dir
ector for Region 32 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER O
RDERED
 that the amended consolidated 
complaint is dismissed insofar as it al
leges violations of 
the Act not specifically found.  
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor
 law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to 
engage in any of these protected 
activities.
  WE WILL NOT
 threaten
 to terminate 
our 
employees b
e-cause they 
engaged in activities 
on behalf of Teamsters 
Local Union No. 350, International Brotherhood of 
Teamsters, Change to Win (the Union), or other protec
t-ed concerted activities, such as signing a letter compla
in-ing about working conditions.
 WE WILL NOT
 threaten
 to cl
ose our business because 
our
 employees 
engaged in union or other protected co
n-certed activities.
 WE WILL NOT
 promise or grant
 our 
employee
s benefits, 
including more lucr
ative route assignments, if they
 aba
n-don their support for the Union
. WE WILL NOT
 imply 
that 
our 
employees
™ support of the 
Union is futile by telling them that they are not emplo
y-ees and theref
ore cannot be represented by a u
nion
. WE WILL NOT
 threaten
 to reduce
 our 
employees
™ work 
assignments and
/or
 hours if they support
ed the Union or 
engage
d in 
other 
prote
cted concerted activities.
 WE WILL NOT
 reduce our employees™ 
work assig
n-ments and
/or hours because
 they support the Union or 
engage in 
other 
prote
cted concerted activities.
 WE WILL NOT
 discharge
 employees because they su
p-port the Union or engage in protected concerted activ
i-ties, such as signing a letter complaining about workin
g 
conditions.
 WE WILL NOT
 in any like or related ma
nner 
interfere 
with, 
restrain
, or coerce you i
n the exercise of the rights 
listed
 above. 
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Jesus Garcia
 Marquez and Alberto Pizano
 full reinstatement to their former jobs or, if those jobs no
 longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 WE WILL
 make 
Jesus Garcia
 Marquez and Alberto P
i-zano
 whole for any loss of earnings and other b
enefits 
resultin
g from their 
discharge, less any net interim ear
n-ings, plus interest.
 WE WILL
 compensate
 Jesus Garcia Marquez, Alberto 
Pizano, Miguel Reynoso, Marcial Barron Salaza
r, Efrain 

Gutierrez Najera, 
Primitivo Guzman
, Jose Urias, and 
Ceferino Urias Velasquez
 for the adverse tax cons
e-quences, if any, of receiving lump
-sum backpay awards, 
and 
WE WILL
 file a report with the Social Security A
d-ministration allocating the backpay awards to the appr
o-priate calendar quarters for each employee.
 WE WILL
, within 14 days
 from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful
 discharges of
 Jesus Garcia Marquez and Alberto P
i-zano
, and 
WE WILL
, within 3 days thereafter, notify them 
in writing that this has been done and that the 
discharges 
will not be used against them in any way. 
 WE WILL
 make Jesus Garcia Marquez, Alberto Pizano, 
Miguel Reynoso, Marcial Barron Salazar, Efrain 
Gutierrez Najera,
 Primitivo Guzman
, Jose Urias, and 
Ceferino Urias Velasquez 
whole for any loss of earnings 
and other
 benefits suffered as a result of the reduction in 
their work assignments and/or 
hours, plus interest, and 
WE WILL
 restore the work assignments and hours of those 
employees.  
  WE WILL
 compensate
 Jesus Garcia Marquez, Alberto 
Pizano, Miguel Reynoso, Marcia
l Barron Salaza
r, Efrain 
Gutierrez Najera, 
Primitivo Guzman
, Jose Urias, and 
Ceferino Urias Velasquez
 for the adverse tax cons
e-                                      
OS TRANSPORT LLC
   291 quences, if any, of receiving lump
-sum backpay awards, 
and 
WE WILL
 file a report with the Social Security A
d-ministration allocati
ng the backpay awards to the appr
o-priate calendar quarters for each employee.
 WE WILL
 supply the Union, on its request, with the 
names and addresses of unit employees, updated every 6 
months, for a period of 1 year or until a certification after 
a fair ele
ction. 
  OS TRANSPORT 
LLC
 AND 
HCA
 MANAGEMENT
, INC
.      The Board
™s decision can be found at 
www.nlrb.gov/case/32
-CA-025100
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.    